Citation Nr: 1147175	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  03-22 830 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.   Entitlement to a rating in excess of 30 percent prior to August 1, 2001 and a compensable rating thereafter for tonsillitis and residuals of a tonsillectomy. 

3.  Entitlement to a total rating for convalescence for surgery to the right foot on September 17, 2008.  

4.  Entitlement to an rating in excess of 30 percent for residuals of right tibial sesamoiditis and corrective surgical procedures (right large toe disorder) exclusive of periods of total disability ratings for convalescence from surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983, from October 1991 to February 1992, and from September 1997 to September 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 10 percent rating for sesamoiditis of the right foot, granted service connection and a noncompensable rating for tonsillitis, and denied service connection for sinusitis.   

In September 2004, the RO granted an increased initial rating of 30 percent for the right foot disorder, effective the day following discharge from service.  The RO also granted a total rating for convalescence following foot surgery from October 10, 2004 to December 1, 2003 and a 10 percent rating thereafter.  In October 2004, the RO granted an increased post-surgery rating of 30 percent, effective December 1, 2003.  In October 2005, the RO granted an additional period of total rating following a second right foot surgery, effective June 10, 2005 to September 1, 2005 and a 30 percent rating thereafter.  

In September 2004, the RO granted an increased initial rating of 30 percent for tonsillitis, effective the day following discharge from service until August 1, 2001 and a noncompensable rating thereafter following a tonsillectomy.  

In a July 2003 substantive appeal, the Veteran indicated that he did not desire a hearing before the Board.  In February 2005, the Veteran requested a hearing before the Board sitting in Washington, D.C.  In July 2006, the Veteran submitted an additional substantive appeal form indicating that he did not desire a hearing.  In a June 2011 statement, the Veteran's representative noted that the Veteran had requested a hearing and was prepared to present relevant testimony.  The Veteran did not appear for a hearing scheduled in July 2011 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2011).  


FINDINGS OF FACT

1.  The Veteran experiences allergic rhinitis which first manifested in service with a continuity of symptoms after service.  The Veteran does not have chronic sinusitis.  

2.  The Veteran's recurrent tonsil inflammation prior to July 2001 was manifested by sore throat, swelling and redness of the tonsils, and post nasal drip.  There are no residuals of a tonsillectomy in July 2001. 

3.  On September 17, 2008, the Veteran underwent a third surgical procedure for cheilectomy and lengthening of the extensor tendon of the right toe.  

4.  Within one month following surgery in September 2008, the Veteran's right foot and toe disability was manifested by the absence of pain at the site of the surgery with the ability to walk in sneakers.   Subsequently, the Veteran experienced decreased range of motion of the right toe but no pain on motion and minimal swelling.  

5.  Exclusive of three periods of a total rating for convalescence from foot surgery, the Veteran's residuals of a cold injury, sesamoiditis, and corrective surgery were manifested by a slight loss of sensitivity, pain, some limitation of motion of the toe, reduction in weight bearing capacity, and limitations in standing and walking for extended times and distances with the use of a cane. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.   The criteria for a rating in excess of 30 percent for tonsillitis prior to August 1, 2001 and a compensable rating thereafter have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.87a, Diagnostic Code 6275, 4.97, Diagnostic Code 6516 (2011). 

3.  The criteria for a temporary total rating for convalescence from September 17, 2008 to December 1, 2008 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011). 

4.  The criteria for a rating in excess of 30 percent for residuals of right tibial sesamoiditis and corrective surgical procedures (right large toe disorder) exclusive of periods of total disability ratings for convalescence from surgery have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71 Diagnostic Code 5167, 4.71a, Diagnostic Codes 5003, 5010, 5284 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For the claims for the right foot and tonsillitis, the Veteran is challenging the initial and staged ratings assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

For the claim for service connection for sinusitis, the Board is granting in full the benefit sought on appeal alternatively diagnosed as allergic rhinitis.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has obtained VA treatment and examination records and records associated with the examination and adjudication of disability benefits awarded by the Social Security Administration.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran serviced in the U.S. Army.  Service personnel records showed that the Veteran served in engineering and artillery units.  An electronic service verification report showed that he participated in Operation Desert Storm in 1990-91 but there are no awards or other indications of participation in combat action.  In the most recent period of service his military occupation was hospital food service technician.  Although the Veteran reported to clinicians that he was a paratrooper, service records do not show airborne training or the award of a paratrooper or combat infantryman's badge.  The Veteran contends that his chronic nasal congestion with pressure and drainage, variously diagnosed as sinusitis and allergic rhinitis, first manifested in service.  He contends that his right foot and tonsil disorders are more severe than are contemplated by the initial or staged ratings.  

Sinusitis

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Service treatment records from the Veteran's first period of active duty showed that X-rays of the sinuses obtained in October 1982 were normal with full aeration and no mucous membrane thickening or boney erosion.  An Army Reserve quintennial physical examination in April 1997 was silent for any reports by the Veteran or observations by the examiner if any symptoms, diagnoses, or treatment for chronic nasal congestion, pressure, or inflammation.   In May 1998, a military examiner noted the Veteran's reports of no previous history of sinus problems but one week of symptoms of sinus tenderness and sore throat.  The examiner noted inflamed tonsils, diagnosed acute sinusitis, and prescribed medication.   The Veteran received follow-up treatment in June, July, September, and November 1998.  In September 1998, one clinician noted the Veteran's report of recurrent pharyngitis and sinustis since childhood which was not consistent with any previous military examinations or outpatient records.  A "master problem list" showed diagnoses of chronic sinusitis and allergic rhinitis starting in 1998.  The Veteran received treatment for a viral infection of the ears and throat in February 1999 and for sinus infection and tonsillitis in March and June 2000.   The Veteran reported a history of frequent colds and sinusitis on a discharge physical examination, but the examiner noted normal sinuses and made no comments on the Veteran's reported history. 

The RO received the Veteran's claim for service connection for chronic sinusitis and tonsillitis on the day of discharge in September 2000.   In March 2001, a VA physician noted the Veteran's reports of recurrent sinus and throat symptoms.  On examination, the physician noted no current symptoms or organic sinus abnormalities.  The physician concluded that there was no acute sinusitis at that time but that the Veteran's symptoms appeared to be chronic tonsillitis and tonsillar hypertrophy.  The Veteran underwent a tonsillectomy in July 2001.  The same month, the RO granted service connection for tonsillitis and the residuals of the tonsillectomy but denied service connection for sinusitis because there was no medical evidence of a current sinus disability.

The claims file contains a substantial volume of VA outpatient treatment records from multiple VA facilities.  In January 2003, a VA primary care physician noted the Veteran's reports of continued sinus pain, congestion, and drainage.  On examination, the physician noted only mild redness with no pharnygeal exudates, sinus tenderness, or swelling of turbinates.  A VA contract physician in September 2003 also noted no sinus abnormalities or residuals of the tonsillectomy.  In September 2004, the Veteran's primary care physician requested an evaluation of the reported symptoms by an otolaryngologist who noted that a recent computed tomography scan of the head showed no significant sinus disease.  On clinical examination, the specialist noted mild rhinitis and prescribed a nasal spray.  

The Veteran underwent computed tomography scans of the in May 2006 and December 2006.  No sinus disease was noted.  In October 2006, the Veteran's primary care physician's assistant (PA) performed a comprehensive examination and diagnosed post-nasal drip.   In November 2006, a VA otolaryngologist noted the Veteran's reports of chronic rhinnorrhea not relieved by prescription nasal spray and oral allergy medication.  The Veteran strongly requested sinus surgery and denied any allergic reactions.  The specialist noted no abnormalities on examination but diagnosed chronic rhinitis and continued the medications.  

In May 2009, a VA physician in an allergy clinic noted the Veteran's report of constant rhinorrhea, postnasal drip, and orbital pressure for the past 22 years with no relief with nasal spray or oral medication.  The physician acknowledged the Veteran's report of diagnoses of sinusitis in service but also noted the negative computed tomography scans in 2006.  On examination, the physician noted a normal pharynx and ear canals but also noted edematous nasal mucosa with no nasal polyps.  Several batteries of allergy tests showed mildly positive reactions to mite mix and house dust.  The physician diagnosed chronic rhinosinusitis. 

The Veteran failed to report for a compensation and pension examination in March 2011.  

The Board concludes that service connection for allergic rhinitis is warranted.  The Veteran's recurrent symptoms and infections in service were diagnosed as a combination of sinusitis, tonsillitis, and allergic rhinitis.  However, after service and after a tonsillectomy, examinations and computed tomography scans showed no sinus abnormalities or recurrent infections.   The Board concludes that the Veteran is competent to report his observed symptoms such as mucous production, cough, and occipital pressure.  Even though the severity of the reported symptoms was never observed during examinations, the Board concludes that his reports of mucous production and post nasal drip are credible.   However, the weight of competent medical evidence after service did not support a diagnosis of chronic sinusitis.  Examiners noted only mild nasal irritation and post nasal drip.  There were no reports by the Veteran or observations by examiners of incapacitating episodes, X-ray or clinical evidence of nasal obstruction, or the presence of polyps.  The Board places greatest probative weight on the allergy physician who performed batteries of tests and concluded that the Veteran experienced mild allergic reactions to common irritants.  

Regrettably, the Veteran did not appear for an examination which may have provided a complete medical review and opinion.  Nevertheless, the Veteran experienced some nasal irritation and drainage in service, and allergic rhinitis was one of the diagnoses recorded in service.   Resolving all doubt in favor of the Veteran, the Board concludes that the "benefit of the doubt" rule is for application and that the Veteran's current allergic rhinitis first manifested in service with a continuity of symptoms after service.   See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Initial and Staged Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).



Tonsillitis and Residuals of a Tonsillectomy

The schedule for rating disabilities does not provide criteria for tonsillitis or residuals of a tonsillectomy.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The RO granted service connection and ratings under Diagnostic Code 6516 for chronic laryngitis which provides for a 10 percent rating for symptoms of hoarseness with inflammation of cords or mucous membranes.  A 30 percent rating is warranted for hoarseness with thickening of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  There is no higher schedular rating.  38 C.F.R. § 4.97, Diagnostic Code 6516.  The Veteran reported a frequent loss of the sense of smell which warrants a 10 percent rating for a complete loss of this special sense.  38 C.F.R. § 4.87a, Diagnostic Code 6275.  Other criteria are available for tubercular laryngitis, stenosis or trauma to the larynx, or injury to the pharynx which are not indicated in this case.  Therefore, the Board concludes that Diagnostic Code 6516 is most appropriate because it addresses the same physical structure and most closely addresses the Veteran's reported and observed symptoms of sore throat and inflammation of the tonsils.  

The Board refers to the discussion above regarding the Veteran's service treatment record evidence of recurrent nose and throat inflammation in service.  Military physicians noted swelling and redness of the tonsils and post nasal drip on several occasions and diagnosed tonsillitis.  In March 2001, a VA physician noted no throat symptoms on examination but that the Veteran's history of recurrent sore throats appeared to be chronic tonsillitis and tonsillar hypertrophy and scheduled the Veteran for a tonsillectomy which was performed in July 2001.

In September 2003, a VA contract physician noted the Veteran's reports of having lost his sense of smell, a frequent burning sensation in his nose, and constant ear pain since the tonsillectomy.  On examination, the physician noted an erythmatous, boggy oropharnyx but no tonsils, exudates, or masses.  The Veteran' speech was normal.  The physician found no pathology to support a diagnosis of any residuals including a reported loss of sense of smell.  All subsequent outpatient treatment records are silent for any recurrent sore throat, hoarseness, inflammation, speech or olfactory deficits.  Otolaryngologists in September 2004 and November 2006 noted no reports by the Veteran of difficulties with his sense of smell or complications from the tonsillectomy.  

The Board concludes that a rating in excess of 30 percent prior to August 1, 2001 and a compensable rating thereafter for tonsillitis and residuals of a tonsillectomy thereafter are not warranted.  After service but prior to the tonsillectomy, the Veteran experienced periodic episodes of sore throat which the Board concludes is best represented by the rating term "hoarseness."  The Veteran also experienced inflammation and mucous infiltration.  As some characteristics of a 30 percent rating were present, the rating is warranted, but it is the highest schedular rating available.  The Board notes that there is also no indication that the symptoms imposed any limitations in speech or work capacity or required any hospitalization until the actual tonsillectomy.  Therefore, the Board concludes that the regular schedular standard adequately contemplated the Veteran's symptoms that the criteria for submission for assignment of extraschedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board concludes that the Veteran is competent to report his post-tonsillectomy symptoms but that his reports are not credible.  The surgical report noted no complications and did not involve the ear structure or the olfactory nerves.  The Board places greatest probative weight on the observations and conclusions of the VA physician in March 2003 who found no pathology for any residuals.  Moreover, the Veteran ceased reporting any symptoms such as sore throat or loss of the sense of smell at any later time during the period covered by this appeal.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Right Foot Disorder 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Arthritis established by X-rays findings is rated based on limitation of motion of the affected joint.  When there is arthritis with at least some limitation of motion, but which would not be compensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint or group of minor joints. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Other rating criteria for foot disorders are available.  A 10 percent rating is warranted for postoperative unilateral hallux valgus with resection of the metatarsal head or for severe unilateral hallux valgus if equivalent to amputation of the great toe. 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a Diagnostic Code 5284.  To warrant a higher rating, the evidence must show loss of use of the foot. 
38 C.F.R. § 4.71 Diagnostic Code 5167.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.

Disabilities of flat foot, claw foot, weak foot, metatarsalgia, and hammer toe are not indicated in the record and are not applicable in this case.  38 C.F.R. § 4.71a. Diagnostic Codes 5276-79, 5282 (2011).  

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  Total ratings will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  Extensions of one, two, or three months may be made.  Extensions beyond six months may be made in the case of incompletely healed wounds, stumps of amputations, immobilization of a major joint, or use of a body cast, crutches, wheelchair, or the necessity of house confinement.  38 C.F.R. § 4.30.   

Convalescence is the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery means the act of regaining or returning toward a normal or healthy state.  Disability compensation is generally based on the level of impairment of a veteran's earning capacity in civil occupations.  Felden v. West, 
11 Vet. App. 427, 430-31 (1998).  

Service treatment records showed that the Veteran sought treatment in November 1997 for numbness and pain across the large right toe.  The Veteran reported that he had been on a field exercise in cold weather for seven days.  He did not make any report of a parachute jump, bad landing, trauma to the foot, or loss of consciousness.  A military physician noted only a loss of sensation on the toe and diagnosed chilblain, a recurrent localized erythema, and doughy subcutaneous swelling caused by exposure to cold and dampness.  Dorland's Illustrated Medical Dictionary, 311 (28th ed., 1994).  The physician prescribed hot soaks and authorized limited duty.   

The Veteran's symptoms of right large toe pain and numbness persisted.  X-rays and bone scans showed no fractures.  In August 1998, physicians investigated a possible tibial sesamoid and prescribed custom orthotics.  The Veteran was restricted in duties for the next two years with no improvement.  The Veteran's right large toe disorder was assessed by a medical evaluation board.  A military physician summarized the onset of symptoms and course of treatment in a lengthy report.  The Veteran reported that he was unable to run or stand in military footwear for any extended period of time.  On examination, the physician noted chronic touch tender pain on the inferior aspect of the right tibial sesamoid and a loss of sensation on the dorsal aspect of the right large toe.  X-rays and bone scans showed no fractures or dislocations.  The physician diagnosed chronic right tibial sesamoiditis which was disqualifying under the applicable Army regulations.  The Veteran received a general discharge under honorable conditions in September 2000.  The reason for discharge was misconduct and not for medical disability. 

In March 2001, the Veteran underwent two VA examinations of his right foot and right large toe.  Both physicians noted the Veteran's report of right toe pain, swelling, cold sensitivity, and loss of feeling in the right large toe which was aggravated by weight bearing.  The Veteran reported that his occupation in service was as a nutritionist but that he was unable to perform construction work.  On examination, the physicians noted an abnormal gait with the use of orthotics but no requirement for braces or a cane.   There was tenderness of the right large toe metacarpal and ball of the foot but with a full range of motion.  X-rays showed no boney abnormalities or malunion or nonunion of the bone structure.  One physician diagnosed toe pain secondary to sesamoiditis; the other physician diagnosed damage to the common peroneal nerve of the right foot from a cold weather injury.  

In July 2001, the RO granted service connection and a 10 percent rating for a moderate foot injury under Diagnostic Code 5284.  

VA outpatient records for the next two years showed that physicians tried several forms of conservative treatments with orthotics, injections, medication, and physical therapy without success.  The Veteran reported increasing pain and difficulty walking and standing that precluded employment.  Physicians noted the Veteran's report of a traumatic toe injury in a hard parachute jump landing and on other occasions from jumping from a helicopter.  

In September 2003, a VA contract physician noted the Veteran's report of a cold injury to his right foot and lower leg that prevented any employment since discharge from service in 2000.  The Veteran continued to experience stiffness, weakness, and right foot pain even at rest.  The physician noted a normal gait and normal appearance of the tibia and fibula with no swelling or atrophy of muscles of the right lower leg and foot.  There was no metatarsalgia, claw foot, flat foot, hallux valgus or rigidus, hammertoe, diversion of foot motion, or Achilles tendon deficit.  The Veteran did experience pain on palpation and motion of the right toe and right shin.  The physician diagnosed capsulitis of the right large toe.  

In October 2003, a VA podiatrist noted pain on palpation of the right fibular sesamoid and a decreased range of motion at the first right metacarpal joint.  The Veteran underwent a right sesamoidectomy and cheilectomy.  In September 2003, the RO granted an increased initial rating of 30 percent under Diagnostic Code 5284 for a severe foot injury, effective the day following discharge from service.  The RO also granted a temporary total rating for convalescence following surgery from September 10, 2003 to December 1, 2003 and granted service connection and a noncompensable rating for neurologic residuals under 38 C.F.R. § 4.121a, Diagnostic Code 8521.  The noncompensable rating was assigned for the loss of sensation.  The RO determinate that the loss of function of standing and mobility was contemplated in the 30 percent rating for the severe foot injury.  In October 2004, the RO granted a 30 percent rating effective December 1, 2003.  

The Veteran's foot pain and limitations in standing did not improve.  In April 2004, a magnetic resonance image showed mild degenerative changes and tendinopathy or a partial tear of a right large toe tendon.  In June 2005, the Veteran underwent a second right sesamoidectomy and hallux interphalangeal joint fusion of the right foot.  

In October 2005, the RO granted a temporary total rating for convalescence following surgery from June 10, 2005 to September 1, 2005 and a 30 percent rating thereafter under the diagnostic code for residuals of a severe foot injury.  In January 2006, the RO granted service connection and a 10 percent rating for the surgical scar of the right toe, effective the date of the surgery in June 2005. 

In November 2005, a VA contract physician noted the Veteran's report of continued right foot pain on standing and walking.   On examination, the physician noted the presence of a surgical scar on the right large toe with some tenderness and mild disfigurement with no adherence instability tissue loss hyperpigmentation or abnormal texture.  The Veteran's posture, gait, and range of motion of the right ankle were normal and pain free.  The Veteran did not use any support devices and had no unusual shoe wear.  The physician diagnosed post-surgical sesamoidectomy, cheilectomy, and hallux joint fusion.  

The Veteran continued to receive periodic VA podiatry care.  Clinicians noted the Veteran's reports of continued foot pain, limitation in standing and walking, and use of narcotic pain medications, prescribed for several disorders including foot pain.  In January 2008 a bone scan showed likely severe degenerative disease of the right toe.  On September 17, 2008, the Veteran underwent a third surgical procedure for cheilectomy and lengthening of the extensor tendon.  Three weeks later, the attending physician noted that the Veteran had no pain at the site of the surgery and was able to walk in sneakers.  In December 2008, the surgeon noted some decreased range of motion of the right toe but no pain on motion and minimal swelling.  In May 2009, the Veteran's primary care physician prescribed an exercise program to improve walking and standing endurance.  The Veteran's gait was stable with the ability to walk up to one block with the use of a cane.  

In March 2011, the Veteran declined a further podiatry appointment and failed to appear for a scheduled VA compensation and pension examination.  

The Board concludes that an additional temporary total rating for convalescence following surgery, effective for one month from September 17, 2008 to November 1, 2008 is warranted.  Although the records do not show any specific period of inpatient hospitalization for any of the three surgeries on the right large toe, in each event, the Veteran did have a surgical wound which would have precluded employment had the Veteran been engaged in any occupation.  The Veteran was granted a temporary total rating for similar procedures in 2003 and 2005.  The Board concludes that one month of convalescence is assigned because three weeks after surgery, an examiner noted no pain and was able to ambulate in sneakers.  

Exclusive of the three periods of total rating for post-surgical convalescence, the Board concludes that a rating in excess of 30 percent for residuals of a cold weather injury, sesamoiditis, and residuals of multiple surgical procedures of the right large toe and foot and in excess of 10 percent for a surgical scar are not warranted at any other times during the period covered by this appeal.  A 30 percent rating for a severe foot injury is the highest schedular rating available.  A no time during the period of the appeal did the Veteran's right toe and foot disorder impose limitations equivalent to loss of use of the foot.  The Veteran experienced foot pain and limitation in extended standing and walking but was able to ambulate with a range of motion and degree of stability greater than that provided by amputation and use of prosthesis.  

Although X-rays have shown the development of degenerative arthritis in the right large toe, a separate rating under Diagnostic Codes 5003, 5010 is not warranted because the rating for a severe foot injury contemplates the associated pain and limitation of motion and endurance and would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.   

The Board considered whether a rating in excess of 10 percent for a scar or a compensable rating for loss of sensation in the toe are warranted.  The Veteran did not express disagreement with the separate service connection and rating determinations, and he did not appear for an examination following the most recent surgical procedure.  The records of outpatient care since 2005 do not indicate any increased disability or loss of function associated with either the surgical scar or loss of sensation.  The Veteran's symptoms of pain, some limitation of motion, difficulty with weight bearing, and lack of mobility endurance are adequately contemplated in the rating for a severe foot injury.  
 
The Veteran contends that he was unable to work at any occupation including construction and his former military occupation as a cook or nutritionist.  The Board considered whether the claim must be referred for extraschedular consideration or for assignment of a total rating based on individual unemployability.  38 C.F.R. § 3.321(b)(1), 4.16.  The Veteran reported to a VA clinician in October 2004 that he earned a college degree in nutrition from a major university in 1991.  

Regarding an extraschedular rating for the right toe residuals, the Board concludes that the combined rating of 40 percent for a severe foot disability and scar adequately contemplates the Veteran's symptoms and loss of function.  The Veteran retains the ability to ambulate with a cane.  Although he reported difficulty with climbing stairs and extended walking, he is able to accomplish the activities of daily living, move independently outside the home, and operate an automobile as noted in VA records of other clinical examinations in the claims file.  Although the Veteran may not be able to pursue his former occupation as a cook, his mobility limitations do not preclude employment in sedentary occupations including those associated with his education and skill as a nutritionist.  There is no evidence of periodic inpatient care.  Therefore, as the schedular rating criteria contemplates the level of disability, a referral for extraschedular. 

Regarding a total rating based on individual unemployability(TDIU), the Board concludes that this benefit is not warranted solely because of the right toe disability for reasons discussed above.  The records showed that the Veteran was granted a TDIU effective in March 2006 and was granted SSA disability benefits, effective May 2004.  Both awards were based on a psychiatric disability. 

Except for the additional period of a total rating for convalescence from September 17, 2008 to November 1, 2008, ratings in excess of 30 percent for the right foot disability are not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for allergic rhinitis is granted, subject to the legal criteria governing the payment of monetary benefits.

A rating in excess of 30 percent prior to August 1, 2001 and a compensable rating thereafter for tonsillitis and residuals of a tonsillectomy are denied. 

A temporary total rating for convalescence following right foot surgery from September 17, 2008 to November 1, 2008 is granted, subject to the legal criteria governing the payment of monetary benefits.

A rating in excess of 30 percent for residuals of right tibial sesamoiditis and corrective surgical procedures (right large toe disorder) exclusive of periods of total disability ratings for convalescence from surgery is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


